MEMORANDUM DECISION                                             FILED
                                                           Nov 02 2016, 8:01 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                    CLERK
                                                            Indiana Supreme Court
precedent or cited before any court except for the             Court of Appeals
                                                                 and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                       Gregory F. Zoeller
LaPorte, Indiana                                         Attorney General of Indiana
                                                         Angela Sanchez
                                                         Deputy Attorney General of Indiana
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Ann Casildo,                                            November 2, 2016

Appellant-Defendant,                                    Court of Appeals Case No.
                                                        46A03-1603-CR-532
        v.                                              Appeal from the LaPorte Circuit
                                                        Court.
                                                        The Honorable Thomas J. Alevizos,
State of Indiana,                                       Judge.
Appellee-Plaintiff.                                     Cause No. 46C01-1402-FC-78




Darden, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 46A03-1603-CR-532 November 2, 2016   Page 1 of 6
                                          Statement of the Case
                                                                                1
[1]   Ann Casildo pleaded guilty to forgery as a Class C felony. She was sentenced

      to six years’ imprisonment with no time suspended. She appeals the sentence.

      We affirm.


                                                   Issues
[2]   The issues Casildo raises for our review are whether the trial court abused its

      discretion in sentencing her; and, whether her six-year sentence is inappropriate

      in light of the nature of her offense and her character.


                                   Facts and Procedural History
[3]   On July 18, 2013, Victor Moyar reported to the police that several of his credit

      cards had been fraudulently used, that approximately $32,000.00 had been

      charged to his credit cards without his permission, and that a line of credit had

      been established without his permission. Moyar suspected Casildo, his

      daughter, of the unauthorized activity. Moyar also reported that he believed

      Casildo had, without his permission, removed money from his bank account

      and deposited the money into her bank account.


[4]   Detective Scott Boswell interviewed Casildo regarding the use of Moyar’s credit

      cards and the money that had been removed from his bank account. Casildo

      admitted that she used Moyar’s credit cards, but claimed she had his permission



      1
          Ind. Code § 35-43-5-2(b)(1) (2006).


      Court of Appeals of Indiana | Memorandum Decision 46A03-1603-CR-532 November 2, 2016   Page 2 of 6
      to do so. She also admitted that she filled out three checks totaling $5,500.00,

      signed Moyar’s name to the checks, and deposited the funds into her bank

      account.


[5]   On February 20, 2014, Casildo was charged with forgery as a Class C felony,

      two counts of fraud, as Class D felonies, and identity deception as a Class D

      felony. Under a plea agreement, Casildo pleaded guilty to the forgery charge

      and the State agreed to dismiss all of the other charges.


[6]   The presumptive sentence for a Class C felony is four years, with not more than

      four years added for aggravating circumstances, and not more than two years

      subtracted for mitigating circumstances. See Ind. Code § 35-50-2-6 (2005). At

      sentencing, the trial court found that aggravating circumstances outweighed the

      mitigating circumstances and sentenced Casildo to six years executed, with no

      time suspended. Casildo appeals.


                                   Discussion and Decision
                                          I. Abuse of Discretion

[7]   Casildo argues the trial court abused its discretion in imposing the six-year

      sentence because the court gave “little weight” to Casildo’s mitigating

      circumstances of mental illness and substance abuse. Appellant’s Br. p. 6.

      Sentencing is generally left to the discretion of the trial court, and we will only

      reverse a trial court’s sentencing decision based on an abuse of that discretion.

      Losch v. State, 834 N.E.2d 1012, 1014 (Ind. 2005). The trial court has discretion

      to determine whether a presumptive sentence will be increased or decreased

      Court of Appeals of Indiana | Memorandum Decision 46A03-1603-CR-532 November 2, 2016   Page 3 of 6
       because of aggravating or mitigating circumstances. Klein v. State, 698 N.E.2d

       296, 300 (Ind. 1998).


[8]    Regarding Casildo’s argument, it is well established that appellate courts no

       longer review for an abuse of discretion the weight or lack thereof a trial court

       attributes to particular mitigating circumstances. See Anglemyer v. State, 868

       N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). No

       error occurred here.


                                            II. Inappropriateness

[9]    Casildo next argues that her six-year sentence is inappropriate in light of the

       nature of the offense and her character. We may revise a sentence if it is

       “inappropriate in light of the nature of the offense and the character of the

       offender.” Ind. Appellate Rule 7(B). Casildo bears the burden of persuading us

       that her sentence is inappropriate. Reid v. State, 876 N.E.2d 1114, 1116 (Ind.

       2007).


[10]   Looking at the nature of Casildo’s offense, we are not persuaded. Casildo took

       advantage and violated the trust of her father, who was over sixty years old at

       the time the crimes were committed. Without his permission, she used his

       credit cards in excess of seventy times and charged thousands of dollars to his

       credit cards, and forged his signature several times on checks so that she could

       remove over $5,000.00 from his bank account and deposit the funds into her

       bank account. According to her father’s victim impact statement, Casildo

       betrayed his trust to such a degree that he felt he could no longer trust anyone


       Court of Appeals of Indiana | Memorandum Decision 46A03-1603-CR-532 November 2, 2016   Page 4 of 6
       again. Based on the foregoing, we conclude that the nature of Casildo’s offense

       does not render her six-year sentence inappropriate.


[11]   Casildo also has not shown her sentence to be inappropriate in light of her

       character. When considering the character of the offender, one relevant fact is

       the defendant’s criminal history. Johnson v. State, 986 N.E.2d 852, 857 (Ind. Ct.

       App. 2013). The significance of criminal history varies based on the gravity,

       nature, and number of prior offenses in relation to the current offense. Id.


[12]   Casildo has a criminal history that began in 1997 and continues to the present,

       including: six convictions for misdemeanor driving while license suspended

       (1997-2000); Class D felony fraud and theft (1999); misdemeanor disorderly

       conduct (2002); Class D felony neglect of a dependent (2002); misdemeanor

       operating a vehicle with alcohol concentration equivalent to .15 or more (2003);

       Class D felony operating a vehicle as a habitual traffic violator (2003); Class C

       felony welfare fraud (2005); misdemeanor operating a vehicle with alcohol

       concentration equivalent to .15 or more, and operating a vehicle while

       intoxicated in a manner that endangers a person (2008); misdemeanor

       operating a vehicle with alcohol concentration equivalent to at least .08 but less

       than .15, and operating a vehicle while intoxicated (2011); and Class C felony

       forgery (2013). Two of Casildo’s prior felony convictions for credit card and

       welfare fraud damages were in excess of $35,000.00. She failed to appear for

       court on numerous occasions. She was placed on probation, which was later

       revoked. She also was placed in community correction and on electronic

       monitoring, but violated both programs.

       Court of Appeals of Indiana | Memorandum Decision 46A03-1603-CR-532 November 2, 2016   Page 5 of 6
[13]   Under these facts and circumstances herein, we cannot conclude that Casildo’s

       six-year sentence for Class C felony forgery is inappropriate in light of the

       nature of the offense and her character.


                                               Conclusion
[14]   For the reasons stated, we conclude the trial court did not abuse its discretion in

       sentencing Casildo, and Casildo’s sentence is not inappropriate given the nature

       of the offense and her character.


[15]   Affirmed.


       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 46A03-1603-CR-532 November 2, 2016   Page 6 of 6